DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 02/18/2021, 07/28/2021, 01/27/2022 and 04/01/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Drawings
Figures 4-5 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: 
“stored a file server” should be “stored on a file server”; ¶[0043];
“elongate blocks” should be “elongated blocks” in multiple locations; ¶¶[0050, 89];
“not elongate one” should be “not an elongated one”; ¶[0077-78].
Appropriate correction is required.

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: METHOD AND APPARATUS FOR DC INTRA PREDICTION OF RECTANGULAR BLOCKS USING AN ASPECT RATIO.

Claim Objections
Claims 7 and 19 are objected to because of the following informalities: 
Regarding claim 7: “When H” should be “when H”.  
Regarding claim 19: “current block .” should be “current block.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Taking claim 1 as exemplary, the invention is directed toward intra prediction using DC mode, however, the preamble only lists “intra prediction” and it isn’t until the second to last limitation that there is any reference to DC mode. Examiner suggests amending the claims to “for calculating the DC value for DC intra prediction mode” (see Fig. 5(a)).
Regarding claims 2 and 8-12 refer to “adjacent pixels”, however, this renders the claim indefinite because it is unclear what is meant by adjacent pixels. As best Examiner can conclude, the “adjacent pixels” are limited to only reference samples. See Fig, 5(a), for example. Examiner suggests amending to “adjacent reference pixel(s)” or “adjacent reference sample pixel(s).”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, and 12-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by LIN Y ET AL: “Modification to DC prediction in SDIP”, Joint Collaborative Team on Video Coding (JCT-VC) of ITU-T SG16 WP3 and ISO/IEC JTC1/SC29/WG11, 6th Meeting: Torino, IT, 14-22 July, 2011, JCTVC-F584, total: 3 pages, [hereinafter Lin], as cited by applicant.
Regarding claim 1, Lin discloses a method for intra prediction of a current block of a picture (Modification to DC prediction in SDIP; Title and Abstract), the method comprising: 
obtaining an aspect ratio of the current block according to a width and a height of the current block (in particular the last two equations: assessing whether width > height or vice versa amounts to determining an aspect ratio of the current block); section 1); 
obtaining a weighting factor based on the aspect ratio (depending on whether width > height or vice versa - i.e. on the aspect ratio - the weights for the pixels of the neighbouring top row or for the pixels of the neighbouring left column are set to 1 while the weights of the other column/row are set to 0); 
determining an intra-prediction value of the current block based on the weighting factor, wherein the current block is a rectangular block (section 1, equations at the end of the section), wherein the current block is a rectangular block (implied by the conditions width > height or height > width), and the intra-prediction value is a DC value ( section 1, equations at the end of the section aimed at obtaining DCVal); and 
reconstructing the current block based on the intra-prediction value (section 2, results imply it was reconstructed and performance was measured).
Regarding claim 12, Lin discloses all the limitations of claim 1, as discussed above. Lin also suggests wherein: when W > fTHR * H , fTHR is a threshold value, the width W of the current block W = 2w and the height H of the current block H = 2h , and w and h are integers, the DC value is determined as:
                
                    D
                    C
                    =
                    
                        
                            
                                
                                    
                                        
                                            
                                                
                                                    ∑
                                                    
                                                        i
                                                        =
                                                        0
                                                    
                                                    
                                                        W
                                                        -
                                                        1
                                                    
                                                
                                                
                                                    
                                                        
                                                            p
                                                        
                                                        
                                                            i
                                                        
                                                    
                                                
                                            
                                        
                                    
                                    +
                                    
                                        
                                            W
                                            ≫
                                            1
                                        
                                    
                                
                            
                        
                    
                    ≫
                    w
                
            
pi is an adjacent pixel of the current block that is on a top side of the current block in the picture (Lin: coincide with the equations at the end of section 1 (taking into account that w>> 1 is the same as width/2 and h>> 1 is the same as height/2).
Regarding claim 13, Lin discloses all the limitations of claim 1, as discussed above. Lin also discloses wherein when H > fTHR * W, fTHR is a threshold value, the width W of the current block W = 2w and a height H of the current block H = 2h , and w and h are integers, the DC value is determined as:
                
                    D
                    C
                    =
                    
                        
                            
                                
                                    
                                        
                                            
                                                
                                                    ∑
                                                    
                                                        i
                                                        =
                                                        0
                                                    
                                                    
                                                        H
                                                        -
                                                        1
                                                    
                                                
                                                
                                                    
                                                        
                                                            p
                                                        
                                                        
                                                            i
                                                        
                                                    
                                                
                                            
                                        
                                    
                                    +
                                    
                                        
                                            H
                                            ≫
                                            1
                                        
                                    
                                
                            
                        
                    
                    ≫
                    h
                
            
pi is an adjacent pixel of the current block that is on a left side of the current block in the picture (Lin: coincide with the equations at the end of section 1 (taking into account that w>> 1 is the same as width/2 and h>> 1 is the same as height/2).
Regarding claim 14, Lin discloses a method for intra prediction of a current block of a picture (Modification to DC prediction in SDIP; Title and Abstract), the method comprising: 
obtaining a width and a height of the current block (Lin: in particular the last two equations: assessing whether width > height or vice versa amounts to determining an aspect ratio of the current block); section 1); 
comparing the width with the height (Lin: if width > height; section 1); when the width is greater than the height, determining a DC value of the current block based on reference samples only in a neighboring block on a top side of the current block, or when the height is greater than the width (Lin: if width < height; section 1), determining a DC value of the current block based on reference samples only in a neighboring block on a left side of the current block (Lin: section 1, equations at the end of the section), wherein the current block is a rectangular block (implied by the conditions width > height or height > width); and 
reconstructing the current block based on the DC value (Lin: section 2, results imply it was reconstructed and performance was measured).
Regarding claim 15, Lin discloses all the limitations of claim 14, as discussed above. Lin also discloses wherein when the width is greater than the height, the DC value is calculated by:
                
                    D
                    C
                    =
                    
                        
                            
                                
                                    
                                        
                                            
                                                
                                                    ∑
                                                    
                                                        i
                                                        =
                                                        0
                                                    
                                                    
                                                        W
                                                        -
                                                        1
                                                    
                                                
                                                
                                                    
                                                        
                                                            p
                                                        
                                                        
                                                            i
                                                        
                                                    
                                                
                                            
                                        
                                    
                                    +
                                    
                                        
                                            W
                                            ≫
                                            1
                                        
                                    
                                
                            
                        
                    
                    ≫
                    w
                    ,
                
            
                
                     
                    w
                    =
                    
                        
                            l
                            o
                            g
                        
                        
                            2
                        
                    
                    (
                    W
                    )
                
            
wherein DC denotes the DC value, W denotes the width of the current block, and Py, =0,...,W-1 denote the reference samples only in the neighboring block on the top side of the current block (Lin: coincide with the equations at the end of section 1 (taking into account that w>> 1 is the same as width/2 and h>> 1 is the same as height/2).
Regarding claim 16, Lin discloses all the limitations of claim 14, as discussed above. Lin also discloses wherein when the height is greater than the width, the DC value is calculated by:
                
                    D
                    C
                    =
                    
                        
                            
                                
                                    
                                        
                                            
                                                
                                                    ∑
                                                    
                                                        i
                                                        =
                                                        0
                                                    
                                                    
                                                        H
                                                        -
                                                        1
                                                    
                                                
                                                
                                                    
                                                        
                                                            p
                                                        
                                                        
                                                            i
                                                        
                                                    
                                                
                                            
                                        
                                    
                                    +
                                    
                                        
                                            H
                                            ≫
                                            1
                                        
                                    
                                
                            
                        
                    
                    ≫
                    h
                    ,
                     
                
            
                
                    h
                    =
                    
                        
                            l
                            o
                            g
                        
                        
                            2
                        
                    
                    (
                    H
                    )
                
            
wherein DC denotes the DC value, H denotes the height of the current block, and P, i=0,...,H-1, denote the reference samples only in the neighboring block on the left side of the current block (Lin: coincide with the equations at the end of section 1 (taking into account that w>> 1 is the same as width/2 and h>> 1 is the same as height/2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-7, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Lin, as applied to claims 1 and 14 above, and further in view of Yu, (U.S. Patent Application Publication No. 2020/0221102 A1), [hereinafter Yu].
Regarding claim 2, Lin discloses all the limitations of claim 1, as discussed above. However, Lin, does not explicitly disclose wherein determining the intra-prediction value of the current block is based on a multiplication involving the weighting factor and adjacent pixels of the current block in the picture. 
Yu suggests wherein determining the intra-prediction value of the current block is based on a multiplication involving the weighting factor and adjacent pixels of the current block in the picture (Yu eqs. 5-7 and Figs. 9-12).
Therefore, it would have been obvious at the time the invention was filed to incorporate the DC intra method of Lin with the weighting factor suggested by Yu. The motivation would be so that a number of intra prediction modes available for coding the coding unit are reduced by replacing two or more non-weighted intra prediction modes by a weighted intra prediction mode. Yu at ¶0004. 
Regarding claim 3, Lin discloses all the limitations of claim 1, as discussed above. However, Lin does not explicitly disclose wherein the weighting factor is proportional to an inverse of a sum of the aspect ratio of the current block and 1.
Yu suggests wherein the weighting factor is proportional to an inverse of a sum of the aspect ratio of the current block and 1 (Yu [0103] S[n] is a weight of parameter n, and >>denotes a bit shift operation to the right ShiftDenom is a factor for shifted down operation. In embodiments, S[n] may be the same weighting table used in UW-Planar implementations; and 0102-0105 and eq. 4).
Therefore, it would have been obvious at the time the invention was filed to incorporate the DC intra method of Lin with the weighting factor suggested by Yu. The motivation would be so that a number of intra prediction modes available for coding the coding unit are reduced by replacing two or more non-weighted intra prediction modes by a weighted intra prediction mode. Yu at ¶0004.
Regarding claim 4, Lin, further in view of Yu, hereinafter [Lin-Yu], suggest all the limitations and motivation of claim 3, as discussed above. Yu also suggests wherein the weighting factor equals                         
                            
                                
                                    1
                                
                                
                                    
                                        
                                            R
                                        
                                        
                                            A
                                        
                                    
                                     
                                    +
                                    1
                                
                            
                        
                     , wherein RA is the aspect ratio (Yu [0103] S[n] is a weight of parameter n, and >>denotes a bit shift operation to the right ShiftDenom is a factor for shifted down operation. In embodiments, S[n] may be the same weighting table used in UW-Planar implementations; and 0102-0105 and eq. 4).
Regarding claim 5, Lin-Yu suggest all the limitations and motivation of claim 3, as discussed above. Yu also suggests wherein the weighting factor equals                         
                            
                                
                                    (
                                    1
                                    ≪
                                    q
                                    )
                                
                                
                                    
                                        
                                            R
                                        
                                        
                                            A
                                        
                                    
                                     
                                    +
                                    1
                                
                            
                        
                    , wherein RA is the aspect ratio, and q is an integer having a maximum possible value that does not cause an overflow of a data type (Yu [0103] S[n] is a weight of parameter n, and >>denotes a bit shift operation to the right ShiftDenom is a factor for shifted down operation. In embodiments, S[n] may be the same weighting table used in UW-Planar implementations; and 0102-0105 and eq. 4).
Regarding claim 6, Lin discloses all the limitations of claim 1, as discussed above. However, Lin does not explicitly disclose wherein a value of the weighting factor is tabulated and stored in a look up table (LUT).
Yu suggests wherein a value of the weighting factor is tabulated and stored in a look up table (LUT) (Yu Figs. 9-10). The motivation would be to reduce the number of calculations required.
Regarding claim 7, Lin discloses all the limitations of claim 1, as discussed above. However, Lin does not explicitly disclose wherein: the width W of the current block is represented as W =2w and the height H of the current block is represented as H = 2k; h and w are integer numbers; when W>H, the aspect ratio RA=2w-h, when H>W, the aspect ratio RA=2h-w.
Yu suggests wherein: the width W of the current block is represented as W =2w and the height H of the current block is represented as H = 2k; h and w are integer numbers; when W>H, the aspect ratio RA=2w-h, when H>W, the aspect ratio RA=2h-w (Yu [0109] Under some circumstances, the shift conversion used in Equation (3) does not provide accurate outputs resulting in poor coding efficiency. The ineffectiveness is due to a conversion process which allows error to accumulate linearly with distance. In one or more embodiments, the error is reduced by exploiting the fact that weight for horizontal and vertical predictors are complimentary in (3) and hence the real weight can be computed based on that of horizontal or vertical predictor, whichever is more accurate. An example of this approach is now described; and eqs. 5-7). The motivation would be to provide accurate outputs. Yu at [0109].
Regarding claim 17, Lin discloses all of the limitations of claim 14 in method form rather than apparatus form. Therefore, the supporting rationale of the rejection to claim 14 applies equally as well to those elements of claim 17. However, Lin does not explicitly disclose one or more processors; and a non-transitory computer-readable storage medium coupled to the processors and storing programming for execution by the processors, wherein the programming, when executed by the processors, configures the decoder to carry out operations.
Yu discloses one or more processors; and a non-transitory computer-readable storage medium coupled to the processors and storing programming for execution by the processors, wherein the programming, when executed by the processors, configures the decoder to carry out operations ([0140] an individual computer system 1100 performs specific operations by their respective processor(s) 1107 executing one or more sequences of one or more instructions contained in the main memory 1108. Such instructions can be read into the main memory 1108 from another computer-usable medium, such as the ROM 1109 or the storage device 1110. Execution of the sequences of instructions contained in the main memory 1108 causes the processor(s) 1107 to perform the processes described herein.) 
Therefore, it would have been obvious at the time the invention was filed to incorporate the DC intra method of Lin with the apparatus suggested by Yu. The motivation would be to perform the method on an apparatus. Yu at ¶0140.
Regarding claim 18, Lin-Yu disclose all of the limitations and motivation of claims 15 and 17, as discussed above. Therefore, the supporting rationale of the rejection to claims 15 and 17 applies equally as well to those elements of claim 18. 
Regarding claim 19, Lin-Yu discloses all of the limitations and motivation of claims 16 and 17, as discussed above. Therefore, the supporting rationale of the rejection to claims 16 and 17 applies equally as well to those elements of claim 19.

Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Lin-Yu, as applied to claim 7 above, and further in view of Lee, (U.S. Patent Application Publication No. 2020/0099925 A1), [hereinafter Lee].
Regarding claim 8, Lin-Yu disclose all of the limitations and motivation of claim 7, as discussed above. However, Lin-Yu do not explicitly disclose wherein the DC value is determined as:                         
                            D
                            C
                            =
                             
                            
                                
                                    
                                        
                                            ∑
                                            
                                                i
                                                =
                                                0
                                            
                                            
                                                W
                                                +
                                                H
                                                -
                                                1
                                            
                                        
                                        
                                            
                                                
                                                    p
                                                
                                                
                                                    i
                                                
                                            
                                        
                                    
                                
                                
                                    
                                        
                                            2
                                        
                                        
                                            m
                                        
                                    
                                    (
                                    
                                        
                                            R
                                        
                                        
                                            A
                                        
                                    
                                    +
                                    1
                                    )
                                
                            
                             
                        
                    wherein m = min(w, h), pi is an adjacent pixel of the current block that is on a left side.
Lee suggests wherein the DC value is determined as:
                
                    D
                    C
                    =
                     
                    
                        
                            
                                
                                    ∑
                                    
                                        i
                                        =
                                        0
                                    
                                    
                                        W
                                        +
                                        H
                                        -
                                        1
                                    
                                
                                
                                    
                                        
                                            p
                                        
                                        
                                            i
                                        
                                    
                                
                            
                        
                        
                            
                                
                                    2
                                
                                
                                    m
                                
                            
                            (
                            
                                
                                    R
                                
                                
                                    A
                                
                            
                            +
                            1
                            )
                        
                    
                
            
wherein m = min(w, h), pi is an adjacent pixel of the current block that is on a left side ([0015] In the video signal encoding/decoding method and apparatus according to the present invention, when the current block is the non-square block whose a height is greater than a width, the DC value is determined to be an average value of the left reference samples.) or a top side of the current block in the picture ([0014] In the video signal encoding/decoding method and apparatus according to the present invention, when the current block is the non-square block whose a width is greater than a height, the DC values is determined to be an average value of the top reference samples.),                         
                            
                                
                                    1
                                
                                
                                    
                                        
                                            R
                                        
                                        
                                            A
                                        
                                    
                                     
                                    +
                                    1
                                
                            
                             
                        
                    is the weighting factor (FIG. 23, when the current block has a non-square shape whose a height is greater than a width, a weight applied to left reference samples of the current block may be set to have a value greater than a weight applied to top reference samples).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate the DC intra method of Lin-Yu with the weighting factor calculation suggested by Lee. The motivation would be because an efficiency of intra prediction can be improved by applying different weights to reference samples when a DC value is calculated. Lee at [0026].
 Regarding claim 9, Lin-Yu disclose all of the limitations and motivation of claim 7, as discussed above. However, Lin-Yu do not explicitly disclose wherein the DC value is determined as:
                
                    D
                    C
                    =
                    
                        
                            
                                
                                    
                                        
                                            1
                                        
                                        
                                            
                                                
                                                    R
                                                
                                                
                                                    A
                                                
                                            
                                             
                                            +
                                            1
                                        
                                    
                                    *
                                     
                                    
                                        
                                            ∑
                                            
                                                i
                                                =
                                                0
                                            
                                            
                                                W
                                                +
                                                H
                                                -
                                                1
                                            
                                        
                                        
                                            
                                                
                                                    p
                                                
                                                
                                                    i
                                                
                                            
                                        
                                    
                                
                            
                            +
                            
                                
                                    1
                                    ≪
                                    
                                        
                                            m
                                            -
                                            1
                                        
                                    
                                
                            
                        
                    
                    ≫
                    m
                
            
wherein m = min (w,h), pi is an adjacent pixel of the current block that is on a left side or a top side of the current block in the picture ,                         
                            
                                
                                    1
                                
                                
                                    
                                        
                                            R
                                        
                                        
                                            A
                                        
                                    
                                     
                                    +
                                    1
                                
                            
                        
                     is the weighting factor, << and >> are left and right shift operations, respectively.
Lee suggests wherein the DC value is determined as:
                
                    D
                    C
                    =
                    
                        
                            
                                
                                    
                                        
                                            1
                                        
                                        
                                            
                                                
                                                    R
                                                
                                                
                                                    A
                                                
                                            
                                             
                                            +
                                            1
                                        
                                    
                                    *
                                     
                                    
                                        
                                            ∑
                                            
                                                i
                                                =
                                                0
                                            
                                            
                                                W
                                                +
                                                H
                                                -
                                                1
                                            
                                        
                                        
                                            
                                                
                                                    p
                                                
                                                
                                                    i
                                                
                                            
                                        
                                    
                                
                            
                            +
                            
                                
                                    1
                                    ≪
                                    
                                        
                                            m
                                            -
                                            1
                                        
                                    
                                
                            
                        
                    
                    ≫
                    m
                
            
wherein m = min (w,h), pi is an adjacent pixel of the current block that is on a left side or a top side of the current block in the picture ,                         
                            
                                
                                    1
                                
                                
                                    
                                        
                                            R
                                        
                                        
                                            A
                                        
                                    
                                     
                                    +
                                    1
                                
                            
                        
                     is the weighting factor, << and >> are left and right shift operations, respectively (Lee: [0334] A weight applied to reference samples may have a value fixed in the encoder and the decoder. Alternatively, a weight may be adaptively determined based on a shape or a size of the current block. For example, a weight may be adaptively determined according to a height, a width, or an aspect ratio of the current block.).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate the DC intra method of Lin-Yu with the weighting factor calculation suggested by Lee. The motivation would be because an efficiency of intra prediction can be improved by applying different weights to reference samples when a DC value is calculated. Lee at [0026].
Regarding claim 10, Lin-Yu disclose all of the limitations and motivation of claim 7, as discussed above. However, Lin-Yu do not explicitly disclose wherein the DC value is determined as:
                
                    D
                    C
                    =
                    
                        
                            
                                
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            1
                                                            ≪
                                                            q
                                                        
                                                    
                                                
                                                
                                                    
                                                        
                                                            R
                                                        
                                                        
                                                            A
                                                        
                                                    
                                                     
                                                    +
                                                    1
                                                
                                            
                                            *
                                             
                                            
                                                
                                                    ∑
                                                    
                                                        i
                                                        =
                                                        0
                                                    
                                                    
                                                        W
                                                        +
                                                        H
                                                        -
                                                        1
                                                    
                                                
                                                
                                                    
                                                        
                                                            p
                                                        
                                                        
                                                            i
                                                        
                                                    
                                                
                                            
                                        
                                    
                                    +
                                    
                                        
                                            1
                                            ≪
                                            
                                                
                                                    q
                                                    -
                                                    1
                                                
                                            
                                        
                                    
                                
                            
                            ≫
                            q
                        
                    
                    +
                    (
                    1
                    ≪
                    (
                    m
                    -
                    1
                    )
                    )
                    )
                    ≫
                    m
                
            
wherein m = min(w, h), pi is an adjacent pixel of the current block that is on a left side or a top side of the current block in the picture,                         
                            
                                
                                    (
                                    1
                                    ≪
                                    q
                                    )
                                
                                
                                    
                                        
                                            R
                                        
                                        
                                            A
                                        
                                    
                                     
                                    +
                                    1
                                
                            
                        
                     is the weighting factor, q is an integer parameter that takes a maximum possible value that does not cause an overflow of a data type.
Lee suggests wherein the DC value is determined as:
                
                    D
                    C
                    =
                    
                        
                            
                                
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            1
                                                            ≪
                                                            q
                                                        
                                                    
                                                
                                                
                                                    
                                                        
                                                            R
                                                        
                                                        
                                                            A
                                                        
                                                    
                                                     
                                                    +
                                                    1
                                                
                                            
                                            *
                                             
                                            
                                                
                                                    ∑
                                                    
                                                        i
                                                        =
                                                        0
                                                    
                                                    
                                                        W
                                                        +
                                                        H
                                                        -
                                                        1
                                                    
                                                
                                                
                                                    
                                                        
                                                            p
                                                        
                                                        
                                                            i
                                                        
                                                    
                                                
                                            
                                        
                                    
                                    +
                                    
                                        
                                            1
                                            ≪
                                            
                                                
                                                    q
                                                    -
                                                    1
                                                
                                            
                                        
                                    
                                
                            
                            ≫
                            q
                        
                    
                    +
                    (
                    1
                    ≪
                    (
                    m
                    -
                    1
                    )
                    )
                    )
                    ≫
                    m
                
            
wherein m = min(w, h), pi is an adjacent pixel of the current block that is on a left side or a top side of the current block in the picture,                         
                            
                                
                                    (
                                    1
                                    ≪
                                    q
                                    )
                                
                                
                                    
                                        
                                            R
                                        
                                        
                                            A
                                        
                                    
                                     
                                    +
                                    1
                                
                            
                        
                     is the weighting factor, q is an integer parameter that takes a maximum possible value that does not cause an overflow of a data type (Lee: [0334] A weight applied to reference samples may have a value fixed in the encoder and the decoder. Alternatively, a weight may be adaptively determined based on a shape or a size of the current block. For example, a weight may be adaptively determined according to a height, a width, or an aspect ratio of the current block.).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate the DC intra method of Lin-Yu with the weighting factor calculation suggested by Lee. The motivation would be because an efficiency of intra prediction can be improved by applying different weights to reference samples when a DC value is calculated. Lee at [0026].
Regarding claim 11, Lin-Yu disclose all of the limitations and motivation of claim 7, as discussed above. However, Lin-Yu do not explicitly disclose wherein the DC value is determined as:
                
                    D
                    C
                    =
                    
                        
                            
                                
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            1
                                                            ≪
                                                            q
                                                        
                                                    
                                                
                                                
                                                    
                                                        
                                                            R
                                                        
                                                        
                                                            A
                                                        
                                                    
                                                     
                                                    +
                                                    1
                                                
                                            
                                            *
                                             
                                            
                                                
                                                    ∑
                                                    
                                                        i
                                                        =
                                                        0
                                                    
                                                    
                                                        W
                                                        +
                                                        H
                                                        -
                                                        1
                                                    
                                                
                                                
                                                    
                                                        
                                                            p
                                                        
                                                        
                                                            i
                                                        
                                                    
                                                
                                            
                                        
                                    
                                    +
                                    
                                        
                                            1
                                            ≪
                                            
                                                
                                                    m
                                                    +
                                                     
                                                    q
                                                    -
                                                    1
                                                
                                            
                                        
                                    
                                
                            
                        
                    
                    ≫
                    
                        
                            m
                            +
                            q
                        
                    
                
            
wherein m = min(w, h), piis an adjacent pixel of the current block that is on a left side or a top side of the current block in the picture,                          
                            
                                
                                    (
                                    1
                                    ≪
                                    q
                                    )
                                
                                
                                    
                                        
                                            R
                                        
                                        
                                            A
                                        
                                    
                                     
                                    +
                                    1
                                
                            
                        
                     is the weighting factor, q is an integer parameter that takes a maximum possible value that does not cause an overflow of a data type.
Lee suggests wherein the DC value is determined as:
                
                    D
                    C
                    =
                    
                        
                            
                                
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            1
                                                            ≪
                                                            q
                                                        
                                                    
                                                
                                                
                                                    
                                                        
                                                            R
                                                        
                                                        
                                                            A
                                                        
                                                    
                                                     
                                                    +
                                                    1
                                                
                                            
                                            *
                                             
                                            
                                                
                                                    ∑
                                                    
                                                        i
                                                        =
                                                        0
                                                    
                                                    
                                                        W
                                                        +
                                                        H
                                                        -
                                                        1
                                                    
                                                
                                                
                                                    
                                                        
                                                            p
                                                        
                                                        
                                                            i
                                                        
                                                    
                                                
                                            
                                        
                                    
                                    +
                                    
                                        
                                            1
                                            ≪
                                            
                                                
                                                    m
                                                    +
                                                     
                                                    q
                                                    -
                                                    1
                                                
                                            
                                        
                                    
                                
                            
                        
                    
                    ≫
                    
                        
                            m
                            +
                            q
                        
                    
                
            
wherein m = min(w, h), piis an adjacent pixel of the current block that is on a left side or a top side of the current block in the picture,                          
                            
                                
                                    (
                                    1
                                    ≪
                                    q
                                    )
                                
                                
                                    
                                        
                                            R
                                        
                                        
                                            A
                                        
                                    
                                     
                                    +
                                    1
                                
                            
                        
                     is the weighting factor, q is an integer parameter that takes a maximum possible value that does not cause an overflow of a data type (Lee: [0334] A weight applied to reference samples may have a value fixed in the encoder and the decoder. Alternatively, a weight may be adaptively determined based on a shape or a size of the current block. For example, a weight may be adaptively determined according to a height, a width, or an aspect ratio of the current block.).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate the DC intra method of Lin-Yu with the weighting factor calculation suggested by Lee. The motivation would be because an efficiency of intra prediction can be improved by applying different weights to reference samples when a DC value is calculated. Lee at [0026].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892. Lee US20200099935 A1 discloses weighted DC intra mode. Lee US20220046235 A1 Figs. 23-24 illustrate a weight applied to DC intra.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alison Slater whose telephone number is 571-270-0375.  The examiner can normally be reached on MON - FRI: 8AM-5PM EST, Alternate FRI.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/Alison Slater/Primary Examiner, Art Unit 2487